The opinion of the court was delivered by
Stiles, J.
We are of the opinion that the act of January 21, 1893 (Laws, p. 6), authorizing judges whose term of office expired on the second Monday of January to settle and certify statements of facts, did not authorize such a judge, instead of settling and certifying the facts himself, to transfer the matter to his successor in office. Therefore the motion to. strike appellant’s statement is granted, and the cause dismissed, since it is an equitable action.
Dunbar, C. J., and Hoyt and Anders, JJ., concur.
Scott, J'., concurs in the result.